Citation Nr: 0500757	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  95-23 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for eczematous dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had honorable active service from March 1989 to 
September 1993.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which granted the veteran service 
connection for eczematous dermatitis of the lower extremities 
and assigned a 10 percent disability evaluation, effective 
September 11, 1993.  A July 1997 rating decision by the 
Philadelphia, Pennsylvania RO, and an April 1999 rating 
decision by the Newark, New Jersey RO confirmed the 10 
percent disability evaluation.  The veteran's claims file was 
subsequently transferred to the Roanoke, Virginia RO, which 
increased the veteran's disability evaluation to 30 percent 
disabling, also effective September 1993, in an August 2004 
rating decision.  He has since continued to appeal, 
requesting a higher initial rating.  See AB v. Brown, 6 Vet. 
App. 35, 39 (1993) (a veteran is presumed to be seeking the 
highest possible rating, unless he expressly indicates 
otherwise).  See also Fenderson v. West, 12 Vet. App. 119 
(1999) (when the veteran appeals the initial rating assigned 
for his disability, just after establishing his entitlement 
to service connection for it, VA must consider his claim in 
this context - which includes determining whether he is 
entitled to a "staged" rating to compensate him for times 
since filing his claim when his disability may have been more 
severe than at other times during the pendency of his 
appeal).


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility-his 
or VA's, it was for obtaining the supporting evidence, and 
all relevant evidence necessary for an equitable disposition 
of his appeal has been obtained.

2.  From September 11, 1993 to August 29, 2002, the veteran's 
skin disorder was manifested by lesions and itching.

3.  Since August 30, 2002, the veteran's skin disorder was 
productive of hypopigmented lesions and itching over 4 
percent of the total body surface area.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 30 
percent for eczematous dermatitis.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.118, Diagnostic Code 7806 (2001 & 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The June 1994, July 
1997, April 1999, and August 2004 rating decisions appealed, 
the March 1995 statement of the case, and the August 2004 
supplemental statement of the case, as well as the May 2004 
letter to the veteran, notified him of the evidence 
considered and the pertinent laws and regulations.  The RO 
also indicated it would review the information of record and 
determine what additional information was needed to process 
his claim.  And the May 2004 letter, in particular, apprised 
him of the type of information and evidence needed from him 
to support his claim, what he could do to help in this 
regard, and what VA had done and would do in obtaining 
supporting evidence.  This type of notice is what is 
specifically contemplated by the VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, VA medical 
records, and private medical records have been obtained.  In 
addition, he was provided several VA examinations.  Also, he 
was provided several opportunities to submit additional 
evidence in support of his claim - including following the 
RO's May 2004 letter.  However, there is no indication that 
other evidence, specifically pertaining to his claim on 
appeal, needs to be obtained.  So the Board finds that the 
duty to assist has been satisfied and the case is ready for 
appellate review.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  See, too, 
VAOPGCPREC 7-2004 (July 16, 2004) further discussing these 
requirements cited in Pelegrini II.  The Pelegrini II Court 
held, among other things, that a VCAA notice, as required by 
38 U.S.C. § 5103(a) (West 2002), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II at119-120.  

In this case, as mentioned, the veteran was provided the 
required VCAA notice in a May 2004 letter.  This letter was 
sent after the initial adjudication of his claim in June 
1994.  So compliance with the explicit timing requirements of 
§5103(a) is impossible without the nullification of that 
initial RO decision.  No matter, though.  In Pelegrini II, 
the Court stated it was (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
[agency of original jurisdiction] action or decision and (2) 
the appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at 122.  The Court further stated that in 
order to comply with the veteran's right to appellate review 
under 38 C.F.R. §7194(a), a remand may require readjudication 
of the claim by the AOJ once complying notice is given, 
unless AOJ adjudication is waived by the claimant.  Id. at 
123-124, citing Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding 
that the Board is not permitted, consistent with section 
7104(a) to consider 'additional evidence without having to 
remand the case to the AOJ for initial consideration [or] 
without having to obtain the appellant's waiver [of such 
remand]'").  This suggests that in cases where, as here, the 
VCAA notice was sent after the RO's initial unfavorable 
decision, it is appropriate for the Board to remand the claim 
to the RO for further development and readjudication.  But, 
in this particular case, the May 2004 VCAA notice was 
provided before the August 2004 rating decision and 
supplemental statement of the case, as well as prior to the 
certification of the veteran's appeal to the Board for 
adjudication.  Thus, he already has been fully apprised of 
this law and given more than ample opportunity to identify 
and/or submit additional supporting evidence.  Indeed, he 
even had an additional 90 days once his appeal arrived at the 
Board to identify and/or submit additional supporting 
evidence, and even beyond that with justification for not 
meeting this deadline.  38 C.F.R. § 20.1304 (2004).  
Consequently, satisfactory measures already have been taken 
to overcome the problems with the VCAA timing requirements as 
outlined in Pelegrini II.

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the May 2004 VCAA notice letter that 
was provided to the veteran does not contain the precise 
language specified by the Pelegrini II Court in its 
description of the "fourth element" of the VCAA 
notification requirement, the Board finds that the veteran 
was otherwise fully notified of the need to give VA any 
evidence pertaining to his claims.  And as indicated in 
VAOPGCPREC 7-2004, VA need not use any magical language in 
conveying this message to him.  Moreover, in another recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) (the 
Court's statements in Pelegrini I that sections 5103(a) and 
3.159(b)(1) require VA to include such a request as part of 
the notice provided to a claimant under those provisions is 
obiter dictum and is not binding on VA).  The Board is bound 
by the precedent opinions of VA's General Counsel, as the 
chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

With respect to the VCAA letter of May 2004, the veteran was 
requested to respond within 60 days, but was informed that he 
had up to one year to submit evidence.  And, it has not been 
one year since that letter.  Nonetheless, 38 C.F.R. § 
3.159(b)(1) (2003) was invalidated by the United States Court 
of Appeals for the Federal Circuit in Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. September 2003).  The offending regulatory 
language suggested that an appellant must respond to a VCAA 
notice within 30 days and was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided in 38 U.S.C.A. § 5301(a).  
Thus, that regulatory provision was invalid because it was 
inconsistent with the statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  See also 
Schrafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
addition, as alluded to earlier, where, as here, an award of 
service connection for a disability has been granted and the 
assignment of an initial evaluation for that disability is 
disputed, separate evaluations may be assigned for separate 
periods of time based on the facts found.  In other words, 
evaluations may be "staged."  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  This, in turn, could 
compensate the veteran for times since filing his claim when 
his disability may have been more severe than at other times 
during the course of his appeal.

A March 1994 VA skin examination report indicates that the 
veteran complained of dry and itchy skin, mostly on his legs.  
He also complained of occasional water blisters on his hands 
and a rash on his penis.  Physical examination showed xerosis 
and ichthyotic scales, hyperpigmented patches, and a few 
excoriated papules on his legs.  His hands were negative for 
signs of a rash.  There were pearly papules around the 
coronal sulcus on his penis.  The diagnosis was eczema and 
pearly penile papules.  The VA examiner noted that the 
veteran had variations of eczematous dermatitis, including 
dyshydrotic eczema and nummular eczema on his legs, which 
should be treated with moisturizers, mild soap, and topical 
corticosteroids.  The examiner also noted that the veteran's 
penile papules were normal, and required no treatment. 

At an April 1995 VA general medical examination, the veteran 
complained of rashes, particularly since July 1994.  Physical 
examination showed eczematous rashes of the legs and 
pseudofolliculitis barbae.  

In June 1995, the veteran complained of severe itching and 
rash of the feet.  Examination showed symmetrical 
eurythematous rash with sharp borders (i.e., moccasin type) 
and with moderate scaling on both feet.  There was also 
maceration between the toes, bilaterally.  The diagnosis was 
tinea pedis and lotions were prescribed.

Another June 1995 VA medical record indicates that the 
veteran complained of an itchy rash on his hands and lower 
legs for about a week.  The impression was scaling 
dermatitis.

An August 1995 VA medical record indicates that the veteran 
complained of a red and wet rash on his penis, without 
discharge or blisters, but with discomfort.  Examination 
showed flat erythematous macules.  The diagnosis was 
ballinitis, and several creams were prescribed. 

At a March 1997 VA skin examination, the veteran complained 
of pruritic dermatitis of the hands, feet, upper back, and 
neck for the previous 5 years, that was worse in the summer 
and during humid weather.  Physical examination showed 
scaling and erythema on the soles and sides of the veteran's 
feet, 2 pigmented macules on his lower legs, lichenification 
and pigmentation dorsae of the hands and fingers, and small 
pigmented macules.  Diagnoses included chronic tinea pedis, 
aythidoitic eczema of the hands, post-inflammatory 
pigmentation of the abdomen, and lichen simplex chronicus of 
the back (chronic eczema).

The veteran was afforded another VA skin examination in 
September 1998, wherein the veteran related a history of 
dermatitis of the feet, lower legs, hands, and forearms.  He 
complained that the lesions usually start as vesicles that 
are draining or pruritic.  He also complained that the 
problem was worse in the summer.  Examination showed marked 
erythema and scaling of the toe webs, sides, and soles of the 
feet.  There were secondary pigmented patches scattered on 
the ankles and lower legs.  In addition, there were residuals 
of vesicles and scattered areas of hyperpigmentation on the 
dorsae of his hands.  The diagnoses were chronic and severe 
tinea pedis and residuals of chronic nummular eczema of the 
hands, forearms, and lower legs.

A September 2000 treatment note from the Amaranth Family 
Medical Center indicates that clinical evaluation of the 
veteran's skin was negative for a rash.

The veteran was most recently afforded a VA examination in 
June 2004.  According to the report, the veteran reported a 
history of eczema and that he stopped taking Benadryl and 
Aciphex for his disorder.  He complained that his rash spread 
more on his legs, to his thighs and buttocks, as well as on 
his arms and scalp.  He described his rash as starting as a 
small pustule that becomes itchy and breaks, forming a small 
papule that he scratches until it scabs over, leaving a 
permanent area of hypopigmentation.  He also complained that 
his symptoms were worse in the summer and that he tried 
various lotions, but that he did not think any worked.  He 
related that a dermatologist had not treated him, and that he 
was last seen several years earlier, wherein he was 
prescribed Benadryl for itching, which he stated did not 
work.  He also related that his lesions itched constantly and 
that his disorder was embarrassing, as his legs looked like 
"he had some kind of disease."  He denied use of medication 
for his disorder and stated that his rash did not cause any 
functional impairment beyond the itching and "visual 
disfigurement."  He stated that he was employed as a 
respiratory therapist.

Upon physical examination, the veteran had numerous lesions, 
measuring 5 to 7 millimeters, all over his legs and thighs.  
These ovoid areas had a central macular, with a slightly 
elevated popular round center with a surrounding area of 
hypopigmentation.  The papule was also dark.  There were no 
fresh lesions.  About 70 percent of the lesions were on his 
legs and about 20 percent of the lesions were on his 
forearms.  There were only 2 lesions on his scalp and a few 
lesions on his buttocks.  And, there were no lesions on the 
palms of his hands or on extensor surfaces anterior to the 
elbow or on the posterior surface of the knees.   There was 
also no underlying tissue loss, ulceration, or exfoliation.  
The lesions covered about 4 percent of his total body surface 
area.  The diagnosis was eczema, unchanged.

The Board notes that, after the veteran initiated this 
appeal, the regulations pertaining to the evaluation of skin 
disorders were amended, effective 
August 30, 2002.  See 67 Fed. Reg. 49,590 (2002).  But see, 
too, Kuzma v. Secretary of Veterans Affairs, 341 F.3d 1327 
(Fed. Cir. 2003) (Section 3(a) of the VCAA (codified at 
38 U.S.C.A. § 5103(a)) does not apply retroactively and 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) and 
Holiday v. Principi, 14 Vet. App. 280 (2001) are overruled to 
the extent they conflict with Supreme Court and Federal 
Circuit Court binding authority).  VA's General Counsel also 
addressed this issue in VAOPGCPREC 7-2003 (Nov. 19, 2003).  
Where the amended regulations expressly provide an effective 
date and do not allow for retroactive application, the 
veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  
See Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see 
also 38 U.S.C.A. § 5110(g) (West 2002) and 38 C.F.R. § 3.114 
(2004).  Therefore, the Board must evaluate the appellant's 
claim for an increased rating under both the old criteria in 
the VA Schedule for Rating Disabilities and the current 
regulations in order to ascertain which version is most 
favorable to his claim, if indeed one is more favorable than 
the other.  However, for any date prior to August 30, 2002, 
the Board cannot apply the revised regulations.  

Under the former version of Diagnostic Code 7806, a 30 
percent disability evaluation was assigned for eczema with 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2001).  A 50 percent disability evaluation was warranted for 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or for exceptionally 
repugnant eczema.  Id.  The Board observes that there was no 
higher disability evaluation under this Code.

According to the current regulations, effective August 30, 
2002, the veteran's disorder continues to be evaluated under 
38 C.F.R. § 4.118, Diagnostic Code 7806, which is now used 
for rating dermatitis in addition to eczema.  A 30 percent 
disability evaluation is assigned for dermatitis or eczema 
over 20 to 40 percent of the body or 20 to 40 percent of the 
affected exposed areas, or systemic therapy, such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly 
during the past year.  See 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2004).  For the next higher 60 percent disability 
evaluation, there must be dermatitis or eczema over more than 
40 percent of the entire body or more than 40 percent of the 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for the past 12 month period.  Id.  
There is no higher disability evaluation available under this 
Code, either.

The Board has carefully reviewed the evidence of record, as 
summarized above, and finds that for the reasons and bases 
set forth below, the veteran's eczematous dermatitis most 
closely approximates the criteria for the currently assigned 
30 percent rating, under both the former and current versions 
of the rating criteria.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2001); 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2004).

In reviewing the former rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture was most consistent with the 
currently assigned 30 percent disability evaluation and that 
an increased disability evaluation was not warranted.  The 
objective clinical evidence of record does not show that the 
veteran experienced exudation, constant itching, extensive 
lesions, or marked disfigurement.  While the Board 
acknowledges that the veteran has complained of itching due 
to his skin disorder, the Board notes that his itching is 
caused by dryness of the skin and summer heat, and thus, 
cannot be described as a systemic manifestation.  In 
addition, there is no evidence that the veteran's eczematous 
dermatitis caused crusting or ulceration of the skin.  
Further, the medical evidence shows that his eczematous 
dermatitis is well controlled, without any fresh lesions, and 
that his hypopigmentation was the result of scarring due 
scratching.  Moreover, the currently assigned 30 percent 
disability evaluation contemplates involvement of an exposed 
surface such as the veteran's hands and feet.  As such, the 
veteran's symptomatology most closely fits within the former 
criteria for the currently assigned 30 percent disability 
evaluation.   

Upon reviewing the current rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned 30 percent disability evaluation and that 
an increased disability evaluation is not warranted.  The 
objective clinical evidence of record does not show that that 
the veteran has dermatitis over 40 percent of his body or 
that the veteran's dermatitis requires constant or near-
constant systemic therapy involving corticosteroids.  While 
the Board acknowledges that the veteran has used topical 
ointments and medicated lotions, as well as an antihistamine 
for relief of his symptoms, the Board points out that the 
veteran's eczematous dermatitis does not require immune 
suppression and that the hypopigmented lesions from the 
veteran's eczematous dermatitis only covered about 4 percent 
of his total body surface area.  In this regard, the Board 
points out that the veteran had only a few scattered lesions 
on his scalp and buttocks, and no lesions on his hands, 
elbows, or knees at his June 2004 VA examination.  Likewise, 
only 20 percent of the veteran's hypopigmented lesions were 
on his forearms and 70 percent of the lesions were on his 
legs.  And, more significantly, the veteran has not required 
any treatment for his eczematous dermatitis for several 
years.  As such, the veteran's symptomatology most closely 
fits within the criteria for the currently assigned 30 
percent disability evaluation.

In concluding that the veteran is not entitled to a higher 
rating, the Board has also considered the clinical 
manifestations of his eczematous dermatitis, including any 
effects his skin disorder has on his earning capacity and his 
ordinary activity.  See 38 C.F.R. § 4.1, 4.2, 4.10, 4.41 
(2003).  However, the Board finds that there is no basis for 
a higher rating, as the veteran's eczematous dermatitis has 
not resulted in any discrimination in employment or daily 
activities.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional and unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his eczematous 
dermatitis, standing alone, resulted in marked interference 
with employment (that is, beyond that contemplated by his 
current schedular rating) or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Rather, it appears 
from the record that the veteran is currently employed and 
that he has not required any hospitalization or prolonged 
treatment for his eczematous dermatitis.  So there is no 
basis for referring this case to the Director of VA's 
Compensation and Pension Service for extra-schedular 
consideration.  See, e.g., Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the claims for higher ratings for the 
veteran's eczematous dermatitis, on either a schedular or 
extra-schedular basis, so the benefit-of-the-doubt rule does 
not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).




ORDER

The claim for an initial rating higher than 30 percent for 
eczematous dermatitis is denied.


	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


